Opinion,
Me. Justice Steeeett:
It is a mistake to suppose that the provision of the act of May 25, 1887, P. L. 271, declaring that the “ plaintiff’s declaration,” etc., “shall consist of a concise statement of the plaintiff’s demand, as provided by the fifth section of the act of the twenty-first day of March, Anno Domini one thousand eight hundred and six,” has the effect of excluding from the operation of the former act cases cognizable before a justice of the peace. The reference to the act of 1806, above quoted, was for the purpose of designating the kind of statement contemplated by the act of 1887, and not for the purpose of reading into the latter all the provisions and restrictions of the former act/
As to both kind and amount, the claim in this case was originally cognizable either before a justice of the peace or in the Court of Common Pleas, at the election of the plaintiffs: Act of July 7, 1879, P. L. 194. The declaration or statejnent of claim is quite sufficient in form as Avell as in substance to meet the requirements of the act of 1887. It folloAvs, therefore, that there was no error in overruling defendant’s demurrer and entering judgment against him for want of an affidavit of defence.
Judgment affirmed.